UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4724


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JOAQUIN GONZALEZ VICENCIO, a/k/a Joaquin Gonzalez Chairez,

                Defendant - Appellant.


                             No. 14-4746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JOAQUIN BERUMEN CORTES,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.   Glen E. Conrad, Chief
District Judge; Michael F. Urbanski, District Judge. (5:13-cr-
00015-GEC-1; 5:13-cr-00015-GEC-2)


Argued:   December 8, 2015                 Decided:   April 26, 2016


Before MOTZ, KING, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Michael Thayer Hemenway, THE LAW OFFICES OF MICHAEL T.
HEMENWAY, Charlottesville, Virginia; Russell Darren Bostic,
BOSTIC & BOSTIC, PC, Harrisonburg, Virginia, for Appellants.
Elizabeth G. Wright, OFFICE OF THE UNITED STATES ATTORNEY,
Harrisonburg, Virginia, for Appellee.      ON BRIEF: Anthony P.
Giorno, Acting United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       The     defendants,         Joaquin       Gonzalez         Vicencio       and    Joaquin

Berumen      Cortes,       were    convicted         and   sentenced       in    the    Western

District      of    Virginia       for     conspiracy,       manufacturing         marijuana,

and    using        a     hazardous        substance         on     federal      land     while

manufacturing            marijuana.            Berumen        Cortes       was     separately

convicted      and       sentenced       for    illegally         reentering      the    United

States.      Gonzalez Vicencio and Berumen Cortes maintain that the

district court committed error as to Count Three.                               Specifically,

they argue — for the first time on appeal — that the government

failed to prove, in connection with their hazardous substance

convictions,            that   they      knew       they     were     on      federal     land.

Additionally,           Berumen    Cortes       challenges         the   district       court’s

denial of sentencing relief under the safety valve provision of

18    U.S.C.       § 3553(f).         As    explained        below,      we     reject    their

contentions and affirm.



                                                I.

                                                A.

       On August 1, 2013, the federal grand jury in Harrisonburg,

Virginia,      returned        a    four-count        indictment         against       Gonzalez

Vicencio      and       Berumen    Cortes.           Count    One     charged      them    with

conspiracy to manufacture marijuana, in violation of 21 U.S.C.

§ 846.       Count Two alleged a substantive marijuana manufacturing

                                                3
offense under 21 U.S.C. § 841(a)(1) and (b)(1)(A).                              Count Three

charged the two defendants with using a hazardous substance on

federal land while manufacturing marijuana and thereby causing

environmental damage, in contravention of 21 U.S.C. § 841(b)(6).

Finally,       Count    Four     charged       Berumen    Cortes       with       illegally

reentering        the   United       States,      in     violation         of     8     U.S.C.

§ 1326(a).

                                           B.

        In December 2013, the district court conducted the three-

day     jury    trial   of     Gonzalez    Vicencio       and    Berumen         Cortes     in

Harrisonburg.           We     recite    the    evidence        in    the       light     most

favorable to the government.                See United States v. Perry, 757

F.3d 166, 175 (4th Cir. 2014).

                                           1.

        In    June   2013,   Agent      Willis,   an     officer      of    the       Virginia

State Police and supervisor of the Alleghany Highlands Drug Task

Force, responded to an informant’s report that “somebody had

been growing something” in the George Washington National Forest

in Highland County, Virginia (the “National Forest”).                                 See J.A.

24. 1       Willis met with the informant, and they walked together a

few hundred feet into the National Forest.                           As they crested a

        1
       Citations herein to “J.A. __” and “S.J.A. __” refer to the
contents of the Joint Appendix and Supplemental Joint Appendix
filed by the parties in these appeals.



                                            4
small hill, Willis saw a partially cleared area where a plot of

marijuana plants was growing.                 Although the informant advised

that there were other suspicious plots nearby, Willis decided

that they should withdraw from the area for safety reasons.

      Upon leaving the National Forest, Agent Willis reported his

discovery    of     marijuana    to    state    and   federal   law   enforcement

authorities, including the United States Forest Service.                     A few

days later, on the morning of July 2, 2013, four officers —

Willis, Agent Mullins of the State Police, and Forest Service

Officers Fisher and Buchanan — went to the marijuana plot to

install surveillance cameras to gather intelligence.                     As Fisher

and   Mullins     were    installing      the    cameras,   Willis       spotted    a

strange-looking object up the hill from their location.                      After

examining the object through binoculars, Willis determined that

it was probably a tent or a tarp and decided to investigate

further.

      Agent Willis and Officer Buchanan soon found a well-worn

path leading up the hill, which they followed from the marijuana

plot toward the object.          In less than a minute, they arrived at

a campsite, which consisted of a tent covered by a tarp and

enclosed within a small corral, plus a kitchen area covered by a

second tarp.        They also saw various gardening tools scattered

about.      After    announcing       their    identity   and   presence    at     the

campsite,    Willis      heard   movements       inside   the    tent.      Willis

                                          5
advised the tent’s occupants — first in English and then in

Spanish — to come out and surrender with their hands up.                   In

response, Gonzalez Vicencio and Berumen Cortes emerged from the

tent       and    were   arrested.   Agent   Mullins   and   Officer   Fisher

promptly joined their colleagues at the campsite, having heard

Willis’s commands from down the hill.            Willis and Buchanan left

the two suspects with Mullins and Fisher and quickly surveyed

the surrounding area for others, but found no one.             The officers

then returned to their vehicles — with Gonzalez Vicencio and

Berumen Cortes in tow — and sought backup support to gather the

marijuana and other evidence.

       Further investigation of the area near the campsite led to

the discovery of three additional marijuana plots, all within

the National Forest and connected to the campsite by walking

paths. 2         The four plots were located on land cleared of natural

underbrush, and each plot consisted of hundreds of mounds of

store-bought topsoil where marijuana plants were growing.                The

officers ultimately seized nearly 5,000 marijuana plants from

the four plots.


       2
       More specifically, in terms of geography, the marijuana
plots were located less than two miles east of the West
Virginia-Virginia line, in the watershed of the northern branch
of Scaffold Run. Formed on the eastern slope of the continental
divide, Scaffold Run flows east to Back Creek, the Jackson
River, and then to the James River and the Chesapeake Bay.



                                       6
     The     officers    also   found    trash    littered    throughout      the

campsite and marijuana plots, including candy wrappers, empty

topsoil bags, and plastic cups that had been used for marijuana

seedlings.      One trash heap, located within a few feet of a

stream,    contained     several   empty     containers      for   fertilizer,

insecticide, pesticide, rat poison, and other animal repellants.

Some of the empty containers bore the marks of animal teeth.

     Back at the campsite, the officers found and seized the

defendants’ cell phones, a notepad, and a day planner.                    Berumen

Cortes’s cell phone contained a photograph of himself at the

campsite, plus various photographs of the marijuana plots and

seedlings growing in plastic cups.               The notepad, labeled with

Berumen Cortes’s name, documented prior work by the defendants

at the site and contained notations such as “we watered” and

“threw fertilizer.”        See J.A. 474-75.          One notation indicated

that Berumen Cortes had planted seeds on May 13 and 14, 2013.

The day planner, found in a plastic bag with Gonzalez Vicencio’s

cell phone, had dates crossed out from June 2 through July 1,

2013, and contained notations about work completed during that

thirty-day     period,    including      spreading    fertilizer,     removing

seeds, and fumigating the plots.

                                        2.

     At    trial,   the     government       introduced      the   cell     phone

photographs, Berumen Cortes’s notepad, and Gonzalez Vicencio’s

                                        7
day planner, as well as maps, photographs, and video footage

that    detailed       the    locations          of       the     marijuana       plots,    the

campsite,     and    the     trash      heap     in      the     National       Forest.     The

various      entries      from     Berumen       Cortes’s            notepad    and   Gonzalez

Vicencio’s day planner were translated from Spanish into English

and introduced into evidence.

       The   prosecutors         also    introduced            the     defendants’    separate

post-arrest        statements,          which       they        made     during    interviews

conducted by Forest Service officers with the assistance of a

Spanish-language        interpreter.                In    their       statements,     Gonzalez

Vicencio and Berumen Cortes each admitted planting approximately

600 to 700 marijuana plants, watering the plants, and spreading

fertilizer     on    the     marijuana          plots.           Both     men     acknowledged

knowing that growing marijuana was illegal.                              When asked who had

assisted     them    in      the    marijuana            growing       operations,     Berumen

Cortes explained that he had agreed to tend to the marijuana

plots after meeting a man named “Jesus” earlier that year at a

bar in Harrisonburg.             According to Berumen Cortes, he was to be

paid for his work by Jesus after harvesting the marijuana yield.

Gonzalez Vicencio also said that he worked for Jesus, whom he

had    met   two    years    earlier      at        a    bar    in     North    Carolina,   and

likewise      explained       that       he     would          receive     payment    at    the

conclusion of his work.                  Finally, both Gonzalez Vicencio and



                                                8
Berumen     Cortes       drew    maps    of     the     area    where     they     had      been

apprehended, which showed the campsite and the marijuana plots.

      The    government’s         evidence       included       two    expert     witnesses.

The   first      expert,     a    DEA    special        agent,    explained        that      the

marijuana plants were four to six weeks old.                           The second expert,

an    environmental        conservation          specialist,          described       how    the

substances found in the trash heap degrade the National Forest’s

ecosystem.         The    conservation          specialist       explained       that       those

chemicals and pesticides posed significant hazards to wildlife.

Indeed, they kill insects and small animals and poison larger

organisms     further       up   the     food       chain.      Moreover,      the     gradual

leaching      of    those       products      into     streams,        according       to    the

expert, “would cause continual damage” to the environment.                                   See

J.A. 382.

      After the government rested, Gonzalez Vicencio and Berumen

Cortes    sought        judgments       of   acquittal         under    Rule     29    of    the

Federal     Rules    of    Criminal      Procedure.            With    respect        to   Count

Three, they each contended that there was insufficient evidence

that they had used the hazardous substances found in the trash

heap near the campsite.                 Neither asserted, however, that there

was   a   lack     of    evidence       that     he    knew     the    campsite       and    the

marijuana plots were on federal land.                         The prosecutors opposed

the Rule 29 motions, and the district court denied them.



                                                9
                                           3.

       Gonzalez      Vicencio      testified       in     his     own    defense.        He

admitted having been at the campsite with Berumen Cortes, but

only   for    the    week    preceding      their       arrests.         Regarding       the

previous three months, Gonzalez Vicencio claimed he had been

living in White Post, Virginia, a town approximately 150 miles

from the marijuana plots.               Indeed, he produced a traffic ticket

issued on April 15, 2013, in Manassas, Virginia.                               The ticket

bore   his    signature      and    a    White     Post    address,        and    Gonzalez

Vicencio explained that he had responded to the ticket in court

in   June    2013.      Gonzalez        Vicencio    also        said    that     Jesus   had

offered him work, but had not explained what the work would be.

Jesus had driven Gonzalez Vicencio and Berumen Cortes to the

campsite     and     abandoned      them     without        further        instructions.

Gonzalez     Vicencio       asserted      that     he   and      Berumen       Cortes    did

nothing during the week they were at the campsite, and were

awaiting the return of Jesus when they were arrested.

       Gonzalez      Vicencio      acknowledged         that      the     officers       had

interviewed him after his arrest, but said that he told them he

did not know how many plants were at the site.                           Only after an

officer “insisted” that Gonzalez Vicencio provide an estimate

did he state that “there would be about 650 to 700” marijuana

plants.      See J.A. 395.         Nevertheless, Gonzalez Vicencio denied

planting, watering, or fertilizing any of the plants, and said

                                           10
that   he   had     never    seen    Berumen   Cortes   do   anything     with   the

plants either.        Gonzalez Vicencio explained that he drew the map

of the campsite area because one of the officers told him to do

so.

       Berumen Cortes did not testify, and the defendants called

no other witnesses.           Gonzalez Vicencio and Berumen Cortes then

renewed     their    Rule     29    motions    for   judgments     of   acquittal,

incorporating       the     arguments   they   raised   at   the   close    of   the

government’s evidence.              The district court denied the renewed

motions.

       Following closing arguments by counsel, the district court

instructed the jury.               As pertinent here, the prosecutors and

defense counsel had agreed to instructions on Count Three that

tracked the statutory language of 21 U.S.C. § 841(b)(6).                     As to

that count, the court instructed:

       For you to find a defendant guilty of Count Three
       . . . , you must be convinced that the government has
       proven each of the following elements beyond a
       reasonable doubt . . . :

             First, that the defendant manufactured                  or
             attempted   to   manufacture marijuana,                  a
             controlled substance;

             Second, that the defendant knowingly or
             intentionally used a poison, chemical, or
             other hazardous substance on federal land;

             Third, that such use either (a) created a
             serious hazard[] to humans, wildlife, or
             domestic animals; or (b) degraded or harmed
             the environment or natural resources; or (c)


                                          11
              polluted an aquifer, spring, stream, river,
              or body of water.

See S.J.A. 757.           After briefly deliberating, the jury returned

verdicts      convicting        Gonzalez      Vicencio       and    Berumen       Cortes      on

Count Three and all other charges in the indictment.

                                              C.

     On       September       10,    2014,     the     district       court       sentenced

Gonzalez       Vicencio       and    Berumen        Cortes.          Berumen       Cortes’s

presentence         report    (“PSR”)      initially      calculated         an    advisory

range    of    97    to   121    months       in    prison    under        the    Sentencing

Guidelines,      premised       on   a   total      offense        level    of    30    and   a

criminal      history        category    of    I.      Because        Berumen      Cortes’s

convictions on Count One and Count Two each carried 120-month

statutory      minimum       sentences,       however,    the      PSR     arrived      at    an

advisory Guidelines range of 120 to 121 months.

     Berumen Cortes raised two objections to his PSR.                             First, he

objected to the PSR’s failure to afford him a reduction for

acceptance      of    responsibility,          pursuant      to     Guidelines         section

3E1.1.     Second, he claimed eligibility for relief from the 120-

month statutory minimum under the safety valve provision of 18

U.S.C. § 3553(f), which permits a sentencing court to impose a

sentence within a Guidelines range below a statutory minimum

when the defendant has truthfully provided “to the government

all information and evidence [he] has concerning the offense or


                                              12
offenses that were part of the same course of conduct or of a

common     scheme    or      plan,”      i.e.,       a     complete       and    truthful

disclosure.       See 18 U.S.C. § 3553(f).                 The prosecutors opposed

both objections.

      In opposing Berumen Cortes’s request for § 3553(f) relief,

the prosecutors explained that Berumen Cortes had not made the

required    disclosure.          Specifically,           when    the    prosecutors    met

with Berumen Cortes for a presentencing proffer session, the

“discussion went back and forth” on relatively simple questions

like where Berumen Cortes lived.                  See J.A. 562.            After several

breaks in the questioning, Berumen Cortes’s counsel ended the

proffer session, and it was never rescheduled.                           The prosecutors

were thus unable to ask Berumen Cortes numerous questions about

various activities relating to the scheme and plan, including

the origin of the marijuana seeds, the day-to-day operations at

the   marijuana     plots,      the    details     of     how    Jesus    had    recruited

Berumen Cortes, and how the defendants had obtained the food and

supplies found at the campsite.                   In response, Berumen Cortes’s

counsel    acknowledged      that      the    proffer      session       was    fruitless,

explaining that Berumen Cortes had been “confused about some of

the   questions.”         See    id.    at    569.         The    lawyer       maintained,

however, that Berumen Cortes “never denied or challenged that he

was involved with the marijuana.”                   See id.            Moreover, Berumen

Cortes’s lawyer argued that Berumen Cortes had already disclosed

                                             13
everything he knew about the marijuana plots in his post-arrest

statement to the Forest Service officers and in an interview

with       the   probation      officer.       According       to    the    lawyer,      the

prosecutors            were    simply     speculating      that       Berumen       Cortes

possessed more information.

       Ultimately, the district court sustained Berumen Cortes’s

objection to the PSR regarding his acceptance of responsibility,

but overruled his safety valve objection.                           In so ruling, the

court      found      that    Berumen   Cortes     had   not   made       the    disclosure

required         by    § 3553(f),       because     he   had    not       been     entirely

forthcoming           about   his   criminal     activities.         In    light    of   the

acceptance            of   responsibility         adjustment,       Berumen        Cortes’s

advisory Guidelines sentence was calculated as 120 months in

prison, and the court imposed that sentence. 3


       3Berumen Cortes’s codefendant, Gonzalez Vicencio, was
sentenced to 134 months in prison.       In the defendants’ joint
opening brief, Gonzalez Vicencio contended that the district
court erred in applying a two-level Guidelines adjustment for
obstruction of justice.     During the pendency of this appeal,
however,   the   court  reduced   Gonzalez  Vicencio’s  sentence,
pursuant to 18 U.S.C. § 3582(c)(2), to the statutory minimum of
120 months.    Gonzalez Vicencio now appropriately concedes that
any error in the court’s calculation of his advisory Guidelines
range was harmless, because “there is no legal basis in any
argument raised on direct appeal for this Court to approve a
sentence under the mandatory minimum.”         See Reply Br. of
Appellants 12; see also United States v. McManus, 734 F.3d 315,
318 (4th Cir. 2013) (“Sentencing error is harmless if the
resulting sentence is not longer than that to which the
defendant would otherwise be subject.” (internal quotation marks
omitted)).


                                            14
     Gonzalez     Vicencio   and   Berumen   Cortes   timely   noted   these

appeals,    which   we   consolidated.        We   possess     jurisdiction

pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). 4



                                    II.

                                     A.

     Gonzalez Vicencio and Berumen Cortes now contend — for the

first time on appeal — that 21 U.S.C. § 841(b)(6) requires the

government to prove that a defendant knows he is on federal land

when he uses a hazardous substance in violation of 21 U.S.C.

§ 841(a).    Section 841(b)(6) provides:

     Any person who violates [21 U.S.C. § 841(a)], or
     attempts to do so, and knowingly or intentionally uses
     a poison, chemical, or other hazardous substance on
     Federal land, and, by such use

            (A)   creates a serious hazard to           humans,
                  wildlife, or domestic animals,

            (B)   degrades or harms the        environment     or
                  natural resources, or

            (C)   pollutes an aquifer, spring,          stream,
                  river, or body of water,

     shall be [punished as provided by law].




     4 Gonzalez Vicencio and Berumen Cortes have not appealed
their convictions on Counts One and Two — the conspiracy and
marijuana manufacturing offenses — nor does Berumen Cortes
contest his conviction on Count Four for illegally reentering
the United States.



                                     15
See   21    U.S.C.      § 841(b)(6)        (emphasis       added).      According         to

Gonzalez    Vicencio       and    Berumen      Cortes,      § 841(b)(6)’s      mens    rea

requirements       extend    beyond        knowing    or     intentional      use    of   a

hazardous substance to knowledge that such substance is being

used on federal land.

      Gonzalez Vicencio and Berumen Cortes frame their contention

as one of evidence sufficiency, arguing that the prosecutors

failed to present any evidence from which the jury could find

that either of them knew he was on federal land when he used

hazardous    substances          to   manufacture      marijuana.       Because       that

argument was never presented to or addressed by the district

court, we cannot grant relief unless the plain error standard is

satisfied.        See     United      States     v.   Olano,     507   U.S.   725,     732

(1993). 5

      To satisfy the Olano plain error standard, a defendant must

first show:       “(1) that an error was made; (2) that the error was

plain; and (3) that the error affected his substantial rights.”

See United States v. Carthorne, 726 F.3d 503, 510 (4th Cir.

2013).      Even     if    those      requirements         are   satisfied,    we     will

exercise    our    discretion         to   correct     a    plain    error    only    when

necessary to prevent “a miscarriage of justice” or to ensure

      5Contrary to the defendants’ contention, the government
maintains that the issue they raise regarding § 841(b)(6) is one
of instructional error.    However framed, the issue was never
presented to or addressed by the district court.


                                            16
“the     fairness,     integrity        or     public     reputation         of     judicial

proceedings.”         See Olano, 507 U.S. at 736 (internal quotation

marks    omitted).          We   have     recognized          that    the    plain        error

standard “is strictly circumscribed and meeting all four prongs

is difficult, as it should be.”                   See United States v. Byers, 649

F.3d     197,   213    (4th      Cir.     2011)        (internal      quotation           marks

omitted).

       The stringent requirements of plain error review flow from

the fundamental        principle        that      a   right    “may   be    forfeited        in

criminal as well as civil cases by the failure to make timely

assertion of the right” in the trial court.                      See Olano, 507 U.S.

at 731 (internal quotation marks omitted).                      Our strict adherence

to the Olano standard “serves to induce the timely raising of

claims    and   objections,         which      gives     the    district          court    the

opportunity     to    consider      and      resolve     them.”        See    Puckett        v.

United    States,     556    U.S.      129,    134     (2009).         That       inducement

engenders judicial efficiency, because the trial court is better

suited to address an issue in the first instance.                            In contrast,

a court of appeals sits as “a court of review, not of first

view.”     Cf. Decker v. Nw. Envtl. Def. Ctr., 133 S. Ct. 1326,

1335 (2013) (internal quotation marks omitted).                         As such, plain

error     review     discourages        both       mousetrapping       and        convenient

afterthoughts.         That      is,    arguments        and    objections         that     are

strategically withheld until appeal, or identified only after

                                             17
the trial court has ruled, will not prevail unless the rigorous

plain error standard is satisfied.

      Importantly,          an    unpreserved           error    will        constitute     plain

error “only if it contravenes the law of the Supreme Court or

this circuit.”            See United States v. King, 628 F.3d 693, 700

(4th Cir. 2011) (internal quotation marks omitted).                                       In that

regard,      we    have    recognized       that        “when    we    have     yet   to    speak

directly      on    a     legal    issue        and   other     circuits        are   split,    a

district     court       does     not    commit       plain     error    by     following     the

reasoning of another circuit.”                    See United States v. Shepperson,

739   F.3d    176,       181    (4th     Cir.     2014)    (internal          quotation     marks

omitted).         As a corollary to that principle, the requirements of

plain    error      review        are    more     difficult       to     satisfy      when    the

unpreserved issue has not been addressed by a court of appeals.

      In   the      context       of    these     proceedings,          we    are   content    to

assume that an error occurred and that the first prong of Olano

has been satisfied.                See, e.g., United States v. Godwin, 272

F.3d 659, 679 (4th Cir. 2001) (“Without belaboring the point, we

simply     assume         trial         error     and     proceed        with       the     Olano

analysis.”).            Turning to Olano’s second prong, however, it is

apparent that Gonzalez Vicencio and Berumen Cortes have failed

to demonstrate that the assumed error is plain.                               Put succinctly,

the defendants have not referred us to any authorities — and

there are none — that delineate the mens rea requirements of

                                                 18
§ 841(b)(6).     We therefore conclude that Gonzalez Vicencio and

Berumen Cortes fail to satisfy the requirements of plain error

review.

                                     B.

     Finally,    Berumen   Cortes    challenges    the    district      court’s

denial    of   his   request   for   relief    under     the   safety     valve

provision, 18 U.S.C. § 3553(f).           Had the court granted safety

valve relief to Berumen Cortes, he would have been eligible for

a   sentence    below   the    120-month      statutory    minimum.        The

government counters that the court properly found that Berumen

Cortes had not made a complete and truthful disclosure to the

authorities.     We review for clear error a sentencing court’s

decision to deny a defendant safety valve relief.                See United

States v. Henry, 673 F.3d 285, 292 (4th Cir. 2012).

     The safety valve provision authorizes a sentencing court to

afford a first-time offender relief from a mandatory minimum

sentence, if the defendant satisfies five requirements.                    The

defendant must shoulder the burden by showing that:              (1) he has

no more than one criminal history point under the Guidelines;

(2) his offense did not involve violence or the possession of a

firearm; (3) the offense did not result in serious bodily injury

or death; (4) he did not play a leadership role in the offense;

and (5) “no later than the time of sentencing, [he] truthfully

provided the government with all evidence and information [he]

                                     19
had    concerning      the   offense     or    offenses   comprising     the      same

course of conduct or a common scheme or plan.”                     See Henry, 673

F.3d at 292-93.

       As our good Chief Judge recently explained in United States

v. Aidoo, “[t]he defendant’s burden under the safety valve is a

true    burden    of    proof     that    rests,     at   all   times,       on    the

defendant.”      See 670 F.3d 600, 607 (4th Cir. 2012).                      Section

3553(f)    is    thus    a   “tell-all         provision,”   and     requires      the

defendant to “persuade the district court that he has made full,

truthful    disclosure       of   information       required    by     the    safety

valve.”    See id. at 607, 609.               Importantly, if the prosecutors

oppose a request for safety valve relief, the defendant must

present “some kind of evidence” that shows “he had provided the

government with complete and truthful disclosure.”                     See id. at

609.    Here, the district court specifically found that Berumen

Cortes had not revealed to the government everything he knew

regarding his criminal activities.                It thus denied safety valve

relief to Berumen Cortes under the fifth element of § 3553(f).

According to the court, Berumen Cortes had “failed miserably”

when given the opportunity “to be totally forthcoming and to

volunteer information relevant to the case.”                 See J.A. 582-83.

       The record provides ample support for the district court’s

finding on the safety valve issue.                For example, Berumen Cortes

maintained throughout the district court proceedings that he had

                                          20
been present at the campsite for only one week, but the evidence

was strong that Berumen Cortes had been there growing marijuana

much longer.     Specifically, Berumen Cortes’s notepad showed that

he had planted seeds as early as May 13, 2013, nearly two months

before his arrest.         In the face of the prosecutor’s opposition

to   safety   valve    relief,     Berumen     Cortes   failed   to    rebut   the

contention    that    he   had    not   been   entirely   forthcoming     to   the

government, let alone carry his burden to establish otherwise.

We are therefore satisfied that the court did not err in denying

Berumen Cortes’s request for relief under 18 U.S.C. § 3553(f).



                                        III.

      Pursuant   to    the       foregoing,    we   reject   the      defendants’

contentions of error and affirm the judgments.

                                                                         AFFIRMED




                                         21